Title: From George Washington to Thomas Jefferson, 11 February 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
[Philadelphia] Saturday 11th Feby [1792]

If you & Mr Madison could make it convenient to take a family dinner with me to day—or, if engagements prevent this—wd come, at any hour in the afternoon most convenient to yourselves we would converse fully, and try to fix on some plan for carrying the Affairs of the Federal district into execution.
Under present appearances it is difficult, but it is nevertheless necessary to resolve on some thing. Yrs—sincerely & Affectionately

Go: Washington

